Citation Nr: 1307502	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from September 1971 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which reopened a previously denied claim of service connection for a left knee disability and denied that claim on the merits.  In March 2012, the Board also reopened the previously denied claim of service connection for a left knee disability and then remanded the claim of service connection for a left knee disability for additional development.

In a statement received by the Board in January 2013, the Veteran raised a claim of entitlement to service connection for a right leg and ankle disability, to include on a secondary basis.  (In this regard, the Veteran essentially stated that the RO had adjudicated the wrong issue in a June 2012 rating decision when it denied service connection for residuals of a broken right leg and did not consider the right ankle.)  This claim is referred to the AOJ for appropriate action. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

In January 2013, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a left knee disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to service connection for a left knee disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received by the Board in January 2013, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for a left knee disability.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to service connection for a left knee disability is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


